Citation Nr: 1819935	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-27 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active duty service from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that, in his July 2014 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  However, in a subsequent July 2017 statement, the Veteran withdrew such hearing request. 38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence shows that tinnitus had its onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records are negative for complaints of tinnitus.  However, the Veteran's service personnel records show that he served as a communications specialist during his service, and the Veteran confirms that he was exposed to significant noises during his service.  He is credible and competent to report this history.  As such, in-service noise exposure is conceded.  

The Veteran submitted an initial claim for service connection for tinnitus in November 2009.  In connection with this claim, he submitted a December 2009 statement from Dr. T.K. wherein it was noted that Dr. T.K. had been treating the Veteran for hearing problems since November 2007.  Significantly, Dr. T.D. opined that the Veteran's hearing loss and tinnitus was likely due to the Veteran's service involvement, artillery fire, and over-all weapon usage.

The Veteran was afforded a VA audiological examination in March 2010.  This examination report shows diagnoses of bilateral sensorineural hearing loss and tinnitus.  Significantly, the examiner opined that the Veteran's hearing loss was not related to the Veteran's service.  The examiner also opined that the Veteran's tinnitus was not related to the Veteran's service.  As rationale for this opinion, the examiner noted that the Veteran's service treatment records were negative for any report or complaint of tinnitus and the Veteran's bilateral hearing levels were within normal limits at the time of service discharge.  The examiner also noted that the first claim for tinnitus was made 40 plus years after the Veteran's discharge from service and there was no evidence that established a link between the Veteran's reported tinnitus and service.  

In another statement dated in October 2011, Dr. T.K. again opined that the Veteran's hearing loss and tinnitus are, in large part, due to his service involvement, artillery fire, and over all weapons usage (i.e., 105 Howitzer cannons, M16 rifles, and 45 pistols).  Dr. T.K. wrote that the Veteran had reported to him that he had suffered tinnitus since the first time he was exposed to 105 Howitzer cannon fire.  Further, Dr. T.K. wrote that the Veteran was not provided with protective ear plugs and that no further rationale was necessary to link the Veteran's hearing loss and tinnitus to his service.  

Initially, the Board notes that tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, while the Veteran's service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of tinnitus symptoms.  He is also competent to comment on the onset and frequency of his tinnitus.  Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  Here, under Charles the Veteran is competent to identify the medical condition of tinnitus and his lay statements describe tinnitus beginning in service supports the later diagnosis by Dr. T.K. and the March 2010 VA examiner.  Also, Dr. T.K. has related the Veteran's tinnitus to his service.  Thus, the Board finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and tinnitus and service connection for tinnitus is warranted.  38 C.F.R. § 3.303(a).

ORDER

Service connection for tinnitus is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


